[Marathon Logo] 5555 San Felipe Road Houston, TX 77056-2725 Telephone: 713/629-6600 May 31, 2007 Mr. Dewey Gerdom Petroleum Development Corporation 1775 Sherman St. Suite 3000 Denver, CO 80203 Re:PDC Obligation Wells PDC Early Drilling for Marathon Dear Mr. Gerdom: Reference is made to the Purchase and Sale Agreement by and between Petroleum Development Corporation (hereinafter “PDC”) and Marathon Oil Company (hereinafter “MOC”) dated July 20, 2006, effective as of July 1, 2006 regarding certain Chevron Shale Oil Company and Puckett lease acreage located in Garfield County, Colorado (hereinafter “PSA” or “the PSA”). PDC and MOC desire to amend certain parts of the PSA, and to provide for the drilling of certain “Early Wells” by PDC. In consideration of the mutual benefits to PDC and MOC, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, PDC and MOC agree as follows. I.Amendment of the PSA. 1.Paragraphs 9.5(b), 9.5(c), 9.5(d), 9.5(e), and 9.5(g) are deleted from the PSA in their entirety. Effective as of the Effective Date of the PSA, there shall be no rights or obligations on either PDC or MOC under any of these five (5) Paragraphs. 2.Paragraph 9.5(f) of the PSA is amended, as of the Effective Date of the PSA, insofar and only insofar as to delete the following sentence from said Paragraph 9.5(f): “If a required Dakota test well is drilled, at PDC’s election, on the Leases, PDC shall utilize the surface location and wellbore of a PDC Obligation Well to satisfy the Dakota test obligation in the Chevron Consent Letter.” 3.Paragraph 11.7 of the PSA is amended, as of the above date of this Letter Agreement, as stated in Paragraph VII. 3. below. Page 2 4.Except as specifically amended above, the PSA shall remain in full force and effect as originally written, accepted, and agreed to by PDC and MOC. II.Assignment of Leasehold from MOC to PDC. 1.As soon as reasonably practical after six (6) Early Wells (as defined below) are drilled, cased and successfully pressure tested, MOC will assign to PDC all of MOC’s right, title, and interest in and to approximately one hundred and sixty (160) acres of leasehold in the E/2 E/2 of Section 2, T7S, R97W, by an assignment substantially in the form of the assignment attached as Exhibit
